            Case 4:19-xr-90626-KAW Document 14 Filed 09/16/19 Page 1 of 3



 1   BRIAN H GETZ(CSBN: 85593)
     LAW OFFICES OF BRIAN H GETZ
2    88 Keamy Street, Suite 1850

3
     San Francisco, CA 94108
     Telephone: (415)912-5886
                                                                                    'Via
     Facsimile:    (415) 358-4770
4
     Email:          bhgetz@pacbell.net
5
      Attorney for Crew Member
6     GILBERT DELA CRUZ

7
                                    UNITED STATES DISTRICT COURT
8
                                 NORTHERN DISTRICT OF CALIFORNIA
9
                                              OAKLAND DIVISION
10

11   IN RE MATERIAL SONNY MARALIT                      Case No.: 4:19-XR-90626-KAW
     MACASAET(MOTOR TANKER ZAO
12   GALAXY)                                           MOTION FOR DISCOVERY COMPLIANCE


13                                                     DATE:
                                                       TIME:
14                                                     CRTM:      4, 3'''' Floor
                                                       JUDGE: Hon. Kandis A. Westmore
15


16

17            Petitioner GILBERT DELA CRUZ, through bis undersigned counsel, moves this Court for an
18   Order compelling the government to produce discovery prior to the deposition of Material Witness
19   SONNY MARALIT MACASAET's deposition currently set for October 3, 2019.
20                              REQUEST FOR DISCOVERY COMPLIANCE

21            This Court granted Petitioner SONNY MARALIT MACASAET's renewed petition for release
22   on September 5, 2019(Case No.: 4:19-XR-90626-KAW, Dkt. 13). This Court ordered that Petitioner's
23   deposition shall be take on or before October 4, 2019.Tbe Court noted in its Order that the potential
24   targets have agreed to the deposition.
25            First Engineer aboard the Motor Tanker Zao Galaxy ("M/T Zao Galaxy"), GILBERT DELA
26   CRUZ,is a target of the investigation and has agreed to the deposition, provided that adequate discovery
27   is conveyed in advance ofthe proceedings.
28
       MOTION FOR DISCOVERY COMPLIANCE
       CASE NO.: 4:19-XR-90626-KAW                                                                      1
             Case 4:19-xr-90626-KAW Document 14 Filed 09/16/19 Page 2 of 3




 1            During a two-week period in February 2019, the United States Coast Guard conducted

2    numerous tests aboard the M/T Zao Galaxy, obtained physical evidence and photographed it, obtained

3    voluminous documents, and conducted interviews aboard the vessel. First Engineer Dela Cruz has

4    received no such discovery. Formal notice of the deposition was sent to the undersigned counsel on

 5   September 11, 2019, and an informal request for the discovery was made on the same day.

6             Rule 15(a) provides that the scope and manner of the deposition examinations and cross-

7    examinations must be the same as would be allowed during trial. Rule 15(e)(2). Further, the government

8    must provide to the defendant... any statement ofthe deponent... to which the defendant would be

9    entitled at trial. Rule 15(e)(3).

10            At trial, Mr. Dela Cruz would be entitled to all Jencks Act(18 USCA 3500) material, all Rule

11   26.2 statements, all Criminal Local Rule 16-1 materials, plus all discovery afforded by Brady v.

12   Maryland 373 U.S. 83 (1963), Giglio v. United States 405 U.S. 150(1972), and United States v. Agurs

13   427 U.S. 97(1976).

14            The deposition date is fast approaching. Discovery compliance is requested immediately to

15    permit counsel to prepare for the deposition.

16   DATE: September 13, 2019

17

18
                                                                      BPSAN H GET2
19                                                                    Attorney for Crew Member
                                                                      GILBERT DELA CRUZ
20

21


22


23

24


25

26


27


28

       MOTION FOR DISCOVERY COMPLIANCE
       Case No. 4:I9-XR-90626-KAW
           Case 4:19-xr-90626-KAW Document 14 Filed 09/16/19 Page 3 of 3



 1                                         PROOF OF SERVICE

 2
             I declare as follows: I am a citizen ofthe United States and am employed in the County of
     San Francisco, state of California. I am over eighteen (18) years of age and not a party to the
 3
     entitled action listed helow. My business address is 88 Keamy Street, Suite 1850, San Francisco,
 4   CA 94108.


 5          On the helow started date, the document(s) descrihed as:

6
         • MOTION FOR DISCOVERY COMPLIANCE;
 7
         • [PROPOSED] ORDER GRANTING MOTION FOR DISCOVERY COMPLIANCE.
 8
            was served on:
9
     Andres J. Briggs, Esq.                                Douglas Schwartz, Esq.
10
     ASSISTANT U.S. ATTORNEY                               Petra Reinecke, Esq.
11
     Attorneyfor the U.S. Government                       SCHWARTZ & CERA,CA PC
     1301 Clay Street                                      Attorneysfor Sonny M. Macasaet
12   3''' Floor                                            88 Keamy Street, Suite 1850
     Oakland, CA 94612                                     San Francisco, CA 94108
13   Andrew.briggs@,usdoi.com                              doug@schwartz-cera.com
                                                           petra@schwartz-cera.com
14


15
       XX (BY HAND DELIVERY)I caused a sealed envelope containing a true copy of each
     document(s)to he delivered by hand to the office(s) of each addressee listed above.
16
       XX (BY ELECTRONIC MAIL)by transmitting the document(s) listed above, electronically,
17   via the email addresses.

18
                    I declare under penalty of perjury under the laws of the State of California that the
19
     foregoing is true and correct and that this declaration was executed on September 16,2019 at San
     Francisco, California.
20
     DATED: September 16,2019
21

22


23

24


25


26

27


28
                                                      -1
                                    MOTION FOR DISCOVERY COMPLIANCE
                                              PROOF OF SERVICE
                                            CASE NO.: 4:19-XR-90626
